DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 9 recite “the second predetermined keep open time being substantially shorter than the first predetermined keep open time”. This renders the claim indefinite, due to the phrase “substantially shorter” (i.e. it is unclear how much “shorter” the time must be to be “substantially shorter”). Appropriate correction is required. 
Claims 1, 8, and 9 each recite “at least one person or object”, “a person or object”, “no person or object”, and “the person or object”. This renders the claim indefinite, as it is unclear if the above recitations are intended to refer to the same 
Claims 1, 8, and 9 recite “a current keep open time for which the 30entrance system as a minimum shall be kept in the opened state”. This renders the claim indefinite, as it is unclear what “a minimum” is referring to (i.e. “a minimum” what?). Appropriate correction is required. 
Claims 2-7 and 10-13 are rejected as depending form a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-11, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by French et al. (US 2013/0081329) (hereinafter French).
Regarding claims 1 and 9, French discloses an entrance system and method for operating the entrance system comprising: one or more movable door members (See Abstract); 5an automatic door operator for causing movements of the one or more movable door members between a closed position and an opened position corresponding to a closed state and an opened state of the entrance system, respectively; a control arrangement (Figure 1, element 100) for controlling the automatic The motorized garage door opening devices are typically controlled by switches on the garage wall and remote controls” and paragraph [0006], “an automatic garage door closing device may give a user peace of mind by knowing that the garage door was closed automatically, even if the user forgot to activate the motorized garage door opening device (e.g., remote control or wall switch) to close the door”, as well as paragraph [0060], “if the user manually closed the door by pushing a 

Regarding claim 2 and 10, French discloses wherein if an active presence 15impulse is received when the entrance system is kept in the opened state during the current keep open time, the control arrangement is configured to cause the automatic door operator to maintain the entrance system in the opened state while receiving said active presence impulse and in response to subsequently receiving an inactive presence impulse select the second predetermined keep open time 20as the current keep open time and subsequently cause the automatic door operator to keep the entrance system in the opened state for the current keep open time and if no active presence impulse and no opening command has been received during said current keep open time, cause the automatic door operator to switch from the opened state to the closing state after said 25current keep open time (See at least paragraphs [0023], [0030-0031], [0043-0044], and [0053-0054]).  
Regarding claims 3 and 11, French discloses wherein the control arrangement is further configured to in response receiving an active presence impulse from the at least one sensor, control the automatic door operator to cause the 30entrance system to switch to the opened state if the entrance system is in the closing state (See paragraphs 
Regarding claims 5 and 13, French discloses whereby the opening command is generated upon activation of a door operating switch 10 operatively connected to the control arrangement (See at least paragraphs [0005-0006] and [0060])
Regarding claim 6, French discloses the entrance system being a sliding door system, the one or more movable door members being one or more sliding door members (See paragraph [0005], Typical overhead garage doors include a plurality of panels coupled by hinges that are guided by rollers along a system of tracks”, Examiner notes that the disclosed garage door is considered to be a vertically sliding door).  

Regarding claim 8, French discloses a control arrangement (Figure 1, element 100) for an entrance system having one or more movable door members and an automatic door operator for causing movements of the one or more movable door members between a closed position and an opened position corresponding to a closed state and an opened state of the entrance system, respectively, the control arrangement comprising: 25a controller (Figures 1 and 4, element 170); and at least one sensor (Figure 1, element 120, See at least paragraph [0026]), each sensor being connected to the controller and being configured to monitor a respective zone at the entrance system for presence or activity of at least one person or object, whereby the at least one sensor is configured to detect a person or object passing through the entrance system 30 through the respective zone and said at least one sensor is configured to generate an active presence impulse while a person or object is detected in theWO 2019/219794PCT/EP2019/06257434 respective zone  and an The motorized garage door opening devices are typically controlled by switches on the garage wall and remote controls” and paragraph [0006], “an automatic garage door closing device may give a user peace of mind by knowing that the garage door was closed automatically, even if the user forgot to activate the motorized garage door opening device (e.g., remote control or wall switch) to close the door”, as well as paragraph [0060], “if the user manually closed the door by pushing a button 310 on a remote control”, Examiner notes that an “opening command” is considered to be a door open signal from a “switch” or “remote control”, which is required for proper functionality of the system); in response to the opening command, control the automatic door operator (30) to cause the entrance system to switch to the opened state and select a first predetermined keep open time (See at least Figure 1, considered combination of “First Timer and Second Timer” (elements 130 and 150), see paragraphs [0032-0033], “the first timer 130 may begin when motion is no longer detected and may trigger a delay-to-start timer when a predetermined first time period expires. The predetermined first time period may be, for example, 5-15 seconds” and .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 2013/0081329) (hereinafter French) in view of Petra (US 2005/0224700).
Regarding claims 4 and 12, French lacks wherein at least one of the plurality of sensors is configured to detect a person or object about to enter the entrance system through the respective zone, 5whereby the opening command is generated in response to detection of a person or object about to enter the entrance system. Petra, however, teaches that it is known in the art to configure an entrance system that includes a control arrangement (Figure 1, elements 9, 10, 11, 12) for controlling an automatic door operator, 10whereby the control arrangement comprises a controller (Figure 1, element 10) and at least one sensor (See at least Figures 1 and  3, elements 12 and 12’), each sensor being connected to the controller and being configured to monitor a respective zone at the entrance system for presence or activity of at least one person or object, and wherein an opening command is generated in response to detection of a person or object about to enter the entrance system (See at least Abstract, See paragraphs [0026-0035] and [0040-0041] “In the absolute safety zone, no objects at all are tolerated. Changes cause the door to open”).  Therefore, it would have been obvious to . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 2013/0081329) (hereinafter French) in view of Schweiss (US 2017/0016259)
Regarding claim 7, although French does not explicitly disclose wherein the entrance system is a swing door system, the one or more movable door members being one or more swing door leafs, Schweiss teaches that it is known in the art to configure an overhead garage door system such that the garage door includes panels that are vertically swingable to an overhead position (See Figures 1-2 and 15, elements 27 and 28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garage door system of French 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634